Name: Council Regulation (EEC) No 4085/87 of 21 December 1987 opening, allocating and providing for the administration of a Community tariff quota for fillets of certain cod and of fish of the species Boreogadus saida, falling within code 0305 30 19 of the combined nomenclature, originating in Norway (1988)
 Type: Regulation
 Subject Matter: fisheries;  tariff policy
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 382/9 COUNCIL REGULATION (EEC) No 4085/87 of 21 December 1987 opening, allocating and providing for the administration of a Community tariff quota for fillets of certain cod and of fish of the species Boreogadus saida, falling within code 0305 30 19 of the combined nomenclature, originating in Norway ( 1988) imports from Norway during a representative reference period and to the economic outlook for the quota year in question ; Whereas during the latest years for which statistics are available, imports into each of the Member States were as follows : (tonnes) \ 1983 1984 1985 1986 Benelux 0 0 0 1 Denmark 12 72 10 2 Germany 15 0 0 0 Greece 0 0 11 0 Spain 17 37 0 0 France 29 58 8 19 Ireland 0 0 0 0 Italy 4 751 4 589 2 691 2 354 Portugal 0 0 0 0 United Kingdom 0 0 0 0 4 824 4 756 2 720 2 376 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal, Having regard to the proposal from the Commission, Whereas an Agreement between the European Economic Community and the Kingdom of Norway was concluded on 14 May 1973 ; whereas, following the accession of Spain and Portugal to the Community, an Agreement in the form of an Exchange of Letters was concluded and approved by Council Decision 86/557/EEC (*); Whereas the said Agreement provides in particular for the opening of a Community tariff quota at zero duty for fillets of certain cod and of fish of the species Bore ­ ogadus saida, originating in Norway; whereas , therefore , the tariff quota in question should be opened for the period 1 January to 31 December 1988 ; Whereas the Community has adopted, with effect from 1 January 1988 , a combined nomenclature for goods which meets the requirements of the Common Customs Tariff and the nomenclature of goods for the external trade statistics of the Community and Statistics of trade between Member States ; whereas in order to accom ­ modate specific Community measures this nomenclature been expanded into an integrated tariff of the European Communities (TARIC); whereas, with effect from the abovementioned date, the combined nomenclature and, where appropriate, the TARIC code numbers should be used for the description of the products covered by this Regulation ; Whereas equal and continuous access to the quota should be ensured for all importers and the rate laid down for the quota should be applied consistently to all imports until the quota is used up ; whereas , in the light of these principles, allocation of the tariff quota among the Member States would seem to preserve the Community nature of the quota ; whereas , in order to correspond as closely as possible to the actual devel ­ opment of the- market in the said product, the allocation should reflect proportionately the requirements of the Member States calculated with reference to statistics of Whereas , during the years under consideration, the products in question were imported only by certain Member States and not at all by the other Member States ; whereas in these circumstances initial shares should be allocated to the importing Member States and the other Member States should be guaranteed access to the tariff quota when imports into those States of the products concerned are notified ; whereas these arrangements for allocation will equally ensure the uniform application of the Common Customs Tariff ; Whereas, in view of these factors, the initial percentage shares of the quota volume can be expressed approxi ­ mately as follows : Denmark Greece Spain France Italy 0,85 0,11 0,38 0,86 97,80 . Whereas , to allow for import trends for the products concerned, the quota volume should be divided into two parts, the first being allocated among the Member States and the second held as a reserve to cover any subsequent requirements of Member States which have used up their initial share ; whereas, to afford importers some degree0) OJ No L 328 , 22 . 11 . 1986, p . 76 . No L 382/ 10 Official Journal of the European Communities 31 . 12 . 87 of certainty, the first part of the tariff quota should be set at a high level, which in this case could be 67 % of the quota volume ; Whereas initial shares may be used up at different rates ; whereas, in order to avoid any break in the continuity of supplies on this account, it should be provided that any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas, each time its additional share is almost used up, a Member State should draw a further share and so on as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this form of administration requires close cooperation between the Member States and the Commission and the latter must be able to monitor the extent to which the quota volume has been used up and inform the Member States accordingly ; Whereas if at a given date in the quota period a considerable quantity of a Member State's initial share remains unused, it is essential that the Member State concerned return a significant proportion thereof to the reserve in order to prevent part of the Community tariff quota from remaining unused in one Member State while it could be used in others ; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the administration of the shares allocated to that economic union may be carried out by any one of its members , HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1988 the customs duty applicable to imports of the following product shall be suspended at the level indicated and within the limits of a Community tariff quota as shown herewith : Order No CN code Description Quota volume(tonnes) Rate of duty (%) 09.0709 0305 30 19 Fillets of cod of the species Gadus morhua and Gadus ogac, and fish fillets of the species Boreogadus saida, dried, salted or in brine, originating in Norway 3 000 0 Within the limits of this tariff quota, the Kingdom of Spain and the Portuguese Republic shall apply duties of 4,3 % and 0 % respectively. 2 . Imports of the products in question shall not be eligible under the tariff quota referred to in paragraph 1 unless the free-at-frontier-price, which is determined by the Member States in accordance with Article 21 of Regulation (EEC) No 3796/ 81 ( x) as last amended by Regulation (EEC) No 2315/86 (2) is at least equal to the reference price set or to be set by the Community for the product or categories of products under consideration . 3 . The Protocol on the definition of the concept of originating products and on methods of administrative cooperation, annexed to the Agreement between the European Economic Community and the Kingdom of Norway, shall apply. 2 . The first part of this quota shall be allocated among certain member States . The quota shares shall, subject to Article 5 , be valid until 31 December 1988 and shall be as follows : (in tonnes) Denmark 1 7 Greece 2 Spain 8 France 17 Italy 1 956 . 3 . The second part of the quota, amounting to 1 000 tonnes , shall constitute the reserve . 4 . If an importer indicates that a consignment of the products in question is to be imported into a Member State not included in the initial allocation and applies to use the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the reserve so permits . Article 2 1 . The tariff quota referred to in Article 1 ( 1 ) shall be divided into two parts . Article 3 1 . If a Member State has used 90 % or more of its initial share as specified in Article 2 (2), or of that share less any proportion returned to the reserve pursuant to Article 5 , it shall forthwith, by notifying the Commission, and to the extent that the reserve so O OJ No L 379, 31 . 12 . 1981 , p . 1 . O OJ No L 202 , 25 . 7 . 1986 , p . 1 . 31 . 12 . 87 Official Journal of the European Communities No L 382/ 11 permits , draw a second share, equal to 10 % of its initial share , rounded up where necessary to the next whole number. 2 . If, after its initial share has been used up, a Member State has used 90 % or more of the second share as well , it shall forthwith , using the procedure provided for in paragraph 1 , draw a third share equal to 5 % of its initial share, rounded up where necessary to the next whole number. 3 . If, after its second share has been used up, a Member State has used 90 °/o or more of its third share, it shall , using the procedure provided for in paragraph 1 , draw a fourth share equal to the third . This process shall apply until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , Member States may draw shares lower than those specified in those paragraphs if there are grounds for believing that they may not be used in full . Member States shall inform the Commission of their reasons for applying this paragraph. Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as the information reaches it, inform each State of the extent to which the reserve has been used up . It shall , not later than 5 October 1988 , inform the Member States of the amount still in reserve, following any return of shares pursuant to Article 5 . It shall ensure that the drawing which exhausts the reserve does not exceed the balance available, and to this end shall notify the amount of that balance to the Member State making the last drawing. Article 7 1 . The Member States shall take all appropriate measures to ensure that additional drawings of shares pursuant to Article 3 are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . 2 . The Member States shall ensure that importers of the product in question have free access to the shares allocated to them. 3 . The Member States shall charge imports of the product in question against their shares as and when the product is entered with the customs authorities for free circulation. 4 . The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 At the request of the Commission, the Member States shall inform it of imports actually charged against their quota shares . Article 9 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 10 This Regulation shall enter into force on 1 January 1988 . Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1988 . Article 5 Member States shall , not later than 1 October 1988 , return to the reserve the unused portion of their initial share which, on 15 September 1988 , is in excess of 20 % of the initial volume. They may return a greater portion if there are grounds for believing that it may not be used in full . Member States shall , not later than 1 October 1988 , notify the Commission of the total quantities of the product in question imported up to and including 15 September 1988 and charged against the Community quota and of any portion of their initial shares returned to the reserve . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1987 . For the Council The President B. HAARDER